Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel (US Pub. No. 2019/0107485 A1).
With regards to claims 1 and 16, Thiel discloses a system for detecting pipe defects 10/ 110 (Figures 1 -14), the system comprising a transmitter 2 / 102 oriented to transmit Terahertz (THz) waveform pulses towards at least one of an outer surface 7a of a pipe 7 or an inner surface 7b of the pipe 7; a receiver 2 oriented to receive reflected Terahertz (THz) waveform pulses from at least one of the outer surface 7a of the pipe 7 or the inner surface 7b of the pipe 7; and a processing device (i.e., according to Fig. 2, a controller and evaluator unit 12) configured to: receive as input the Terahertz (THz) waveform pulses transmitted from the transmitter 2/ 102 and the reflected Terahertz (THz) waveform pulses received by the receiver 2; and based on the received input, determine if a defect 10/110in the pipe 7 exists [0043].
With regards to claims 3 and 17, Thiel discloses the processing device (i.e., according to Fig. 2, a controller and evaluator unit 12) is configured to detect a transmitted amplitude of the Terahertz (THz) waveform pulses transmitted from the transmitter and a received amplitude the reflected Terahertz (THz) waveform pulses received by the receiver, and detect a difference between the transmitted amplitude and the received amplitude, such difference indicative of a detected surface defect 10 / 110 in the pipe 7 [0043] [0048] [0056] [0066] [0067].
With regards to claim 4, Thiel discloses the transmitter 2 / 102 is oriented to transmit the Terahertz (THz) waveform pulses substantially perpendicularly relative to the outer surface 7a of the pipe 7 or the inner surface 7b of the pipe 7, and the receiver 2 / 102 is oriented to receive the reflected Terahertz (THz) waveform pulses substantially perpendicularly relative to the outer surface 7a of the pipe 7 or the inner surface 7b of the pipe 7 (Figures 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel in view of Ochiai et al. (US Pub. No. 2019/0331476 A1).
With regards to claim 2, Thiel discloses the claimed invention according to claim 1, but fails to teach wherein the system further comprises a beamsplitter, a transmitter oriented to transmit the Terahertz (THz) waveform pulses through the beamsplitter, and a beamsplitter directing the Terahertz (THz) waveform pulses towards at least one of the outer surfaces of the pipe or the inner surface of the pipe. Notice that beamsplitters are well known and routine in the art. 
Ochiai discloses an inspection apparatus and an inspection method that is configured to estimate a position of a boundary surface of a plurality of layers that constitute a sample by using a terahertz wave, a computer program that is configured to allow a computer to execute this inspection method and a recording medium on which this computer program is recorded (Abstract). 
As illustrated in FIG. 1, Ochiai discloses a terahertz wave inspection apparatus100 is provided with a pulse laser apparatus 101, a terahertz wave generating element 110 that is one specific example of the “irradiating device”, a beam splitter 161, a reflective mirror 162, a reflective mirror 163, a half mirror 164, an optical delay mechanism 120, a terahertz wave detecting element 130 that is one specific example of the “detecting device”, a bias voltage generating part 141, a I-V (electrical current—electrical voltage) converting part 142 and a controlling part 150 [0064] – [0066] (Figure 1).
Ochiai further discloses using a beam splitter 164 to create a difference of a length of a light path namely in the terahertrz wave time domain and to formulate other characteristics as needed depending on the particular needs of the inspection or investigation [0064] – [0066] (Figure 1). As such, it would have been obvious to a person of ordinary skill in the art to modify Thiel to expand the characteristics of the inspection as needed with the teachings such as that taught by Ochiai. 
With regards to claim 20, Thiel discloses the claimed invention according to claim 1, but fails to teach wherein the system further comprises a non-transitory computer-readable medium storing instruction for detecting pipe defects as claimed in claim 1.
Ochiai discloses an inspection apparatus and an inspection method that is configured to estimate a position of a boundary surface of a plurality of layers that constitute a sample by using a terahertz wave, a computer program that is configured to allow a computer to execute this inspection method and a recording medium on which this computer program is recorded (Abstract). As such, it would have been obvious to a person of ordinary skill in the art to modify Thiel to computerize the method as needed with the teachings such as that taught by Ochiai. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel (US Pub. No. 2019/0107485 A1).
With regards to claim 5, Thiel discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation that the system further comprises a rotatable platform for rotating the pipe about a central longitudinal axis of the pipe, wherein the rotatable platform is mechanically rotated to detect surface defects in different surface areas of the pipe is considered only a matter of obvious design choice involving only routine skill of the art. 
The examiner takes official notice that rotating an object of interest, in this case, a pipe or tube, is well known and conventional in the art. As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Thiel to include a rotating device which rotates the pipes while measuring the surfaces of the pipe as is well known and conventional in the art in order to improve the detection process.
With regards to claims 6 – 9, 12 - 14 and 18, Thiel discloses the claimed invention according to claim 1, but fails to teach first and second rotatable polarizing filters configurated in parallel polarization and relating parallel polarization and perpendicular polarization being indicative of intrinsic stress of the pipe/tube, generating stress maps to visualize birefringence changes and first and second prisms. Notice that these elements are considered no more than routine design choice involving only routine skill of the art. 
The examiner takes official notice that all of the above missing elements and relationships are well known and conventional in the art. As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Thiel to include the well-known and conventional elements and relationships to improve the detection and or inspection as needed. 
With regards to claim 13, Thiel discloses a matching refractive index substance disposed between at least one of the first prism or the second prism and the outer surface of the pipe 7 to eliminate or reduce air gaps between the first or second prism and the pipe 7 [0002] [0039] [0052] (Figure 6) (Figure 7).
With regards to claim 14, comprising a metal inset 6 (Blind 6) disposed along one or more surfaces of the first prism or the second prism, the metal inset isolating and reducing back reflection of the transmitted Terahertz (THz) waveform pulses [0011] – [0020] (Figures 1 and 4).
Claim(s) 10, 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel (US Pub. No. 2019/0107485 A1) in view of Wietzke et al. (Terahertz imaging: a new non-destructive technique for the quality control of plastic weld joints, Journal of the European Optical Society, Rapid Publication 2, 07013 (2007) pp. 1 - 5).
With regards to claims 10, 15 and 19, Thiel discloses the claimed invention according to claim 1 but fails to expressly disclose that the transmitter is oriented to transmit the Terahertz (THz) waveform pulses towards a butt weld joint on the outer surface of the pipe or the inner surface of the pipe. Wietzke discloses terahertz imaging technique for quality control of weld joints and teaches inspecting butt weld joints as claimed (Introduction, pages 1 – 2). As such, it would have been obvious to a person of ordinary skill in the art to modify Thiel to expand the characteristics of the inspection as needed with the teachings such as that taught by Wietzke.
With regards to claim 11, Thiel modified discloses that the transmitter 2 / 102 is oriented to transmit the Terahertz (THz) waveform pulses at a non-perpendicular angle relative to the outer surface 7a of the pipe 7 or the inner surface 7b of the pipe7, and the receiver 2 / 102 is oriented to receive the reflected Terahertz (THz) waveform pulses at a non-perpendicular angle relative to the outer surface 7a of the pipe 7 or the inner surface 7b of the pipe 7 (FIG. 3 a terahertz measuring device according to a further embodiment with angles of incidence that are not right angles, when measuring a flat sample with defects).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884